Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
 

Status of Claims
In the response of 3/9/2022, Applicant amended claims 1-2,  7-8, 15-18 and 21 and canceled claims 9 and 19.  Therefore claims 1-8, 10-18 and 20-22 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/30/2022, with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view Ferras (US Pub. 2020/0267915 A1). 
Applicant’s arguments regarding Altieri are moot. 

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose the claim 17 limitation the system of claim 16 being, “configured to detect a water leak associated with the residential home based on a comparison of water usage for the residential home relative to water usage for a plurality of other residential homes.”
Claim 18 depends from claim 17 and therefore also recited patentable subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8, 10-12, 15-16 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savelle, Jr. et al. (US Pub. 2011/0190947 A1)(hereinafter Savelle) in view of Ferras (US Pub. 2020/0267915 A1)(hereinafter Ferras).
Regarding claim 1, Savelle discloses a method of collecting utility meter data (Savelle, Figs. 3-4 and Abstract; system for monitoring the total water usage for a billing site; ¶0009-; The present invention … transmits the meter readings to the intelligent water management irrigation (IWMI) controller…)
for a residential home (Savelle, Abstract; water usage information originating from a property's water meter; ¶0010; monitor…home use systems)
comprising: measuring by a water meter for the residential home, water usage for the residential home, (Savelle, Figs. 3-4 and Abstract; water usage information originating from a property's water meter)
wherein the water meter is controlled by a water utility that provides water to the residential home on behalf of a water utility customer; (Savelle, Figs. 3-4 and ¶0009; Automatic meter reading (AMR) technology … in use in … municipalities for reading water meters located at a property ; ¶0039; 122: Water supply line connection (municipal); ¶0048; 146: Municipal water meter)
Savelle does not disclose receiving a customer selected budget for water usage and therefore does not disclose receiving from a water utility customer device a water utility customer selected budget for water usage. Ferras, in the same field of endeavor, however, discloses the limitation. (Ferras, Fig. 5 and ¶0114; The threshold may correspond to the threshold 504 or the cost thresholds 514. The water usage threshold may be set by a user via the interface element 506)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Savelle with the known technique of receiving a customer selected budget for water usage, as taught by Ferras, in order to provide a system capable of automatically alerting a user of excess water usage without the user having to access a website of a municipal water utility. (Ferras, ¶0148)
for the residential home; (Savelle, Abstract; water usage information originating from a property's water meter; ¶0010; monitor…home use systems)
detecting, via a sensor, (Savelle, Figs. 3-4 and ¶0045; 142: AMR device (encoder-register))
a signal from the water meter indicative of the water usage; generating water usage data based on the signal; (Savelle, Figs. 3-4 and ¶0071; AMR device 142, primary function is to electrically encode water usage data and store it for subsequent reading or transmission.)
wherein the water usage data comprises determining water usage relative to the water utility customer selected budget for water usage (Ferras, Fig. 5 and ¶0069;  The user interface screen 500 includes a current use portion … The current use portion 502 may also include a threshold 504; ¶0071; The user interface screen 500 may also include a historical use portion  … The historical user portion 510 may also include cost thresholds 514)
for a residential home; (Savelle, Abstract; water usage information originating from a property's water meter; ¶0010; monitor…home use systems)
transmitting the water usage data from the sensor to a first device (Ferras, Fig. 1 and ¶0038; the water flow measurement devices 118 may be a device that connects with a water meter provided by a municipal water utility, obtains information therefrom regarding amounts of water flow, and provides the information to the network device 106.)
associated with the residential home (Ferras, Fig. 1 and ¶0038; provides the information to the network device 106; ¶0048; the mobile device 102 may not be connected to the LAN 116—for instance, when the user is away from the home )
transmitting the water usage data from the first device to the water utility customer device; (Ferras, Figs. 1 and 5; ¶0037; The network device 106, and the mobile device 102 may be connected to and wirelessly communicate with each other over a local area network (LAN) 116.)
displaying the water relative to a plurality of budget percentage thresholds for the water utility customer selected budget for water usage on a display of the water utility customer device (Ferras, Figs 1 and 5 and ¶0068; The user interface screen 500 provides information regarding current and historical water usage; ¶0069;  The user interface screen 500 includes a current use portion 502 providing information indicating cumulative water usage for a current time period. …. The current use portion 502 may also include a threshold 504; ¶0071; The user interface screen 500 may also include a historical use portion 510 providing information indicating historical water usage over one or more previous time periods relative to a current time period. … The historical user portion 510 may also include cost thresholds 514)
 and transmitting the water usage data to the water utility, (Savelle, Figs. 3-4 and ¶0082; wireless AMR device 442 will communicate through a repeater to a central data collector)
wherein the water usage data indicates that the water usage is for the residential home. (Savelle, Figs. 3-4 and ¶0082; This communication provides the property owner with the means to monitor total water usage for the billing site,)
Regarding claim 2, Ferras discloses further comprising transmitting the water usage data from the sensor to the first device. (Ferras, Fig. 1 and ¶0038; the water flow measurement devices 118 may be a device that connects with a water meter, obtains information therefrom regarding amounts of water flow, and provides the information to the network device 106.)
Regarding claim 5, Ferras discloses wherein the first device tracks the water usage data over time. (Ferras, Fig. 1 and ¶0069; a threshold 504 indicating a water usage level that, if the cumulative water usage exceeds, cause one or more actions to be performed by the network device 106)
Regarding claim 6, Savelle discloses further comprising detecting a water leak associated with the residential home. (Savelle,  ¶0013; the IWMI controller can evaluate … water usage in near real-time … and make intelligent assessments of the health of the entire water system…diagnose and predict potential problems…indicate a slight leak and a warning is issued…indicate a leaking toilet…warn of a catastrophic pipe breakage…)
Regarding claim 8, Savelle discloses further comprising transmitting an alert message indicative of the water leak (Savelle, ¶0013; flow rates that may indicate a slight leak and a warning is issued… long periods of low water flow may indicate a leaking toilet, and the IWMI controller issues a warning… a critical warning is immediately issued to warn of a catastrophic pipe breakage; ¶0129;  If a usage or flow threshold is crossed, alert manager 650 issues a critical alert or abnormal operation warning to the operator)
 to an application executing on the water utility customer device of a user associated with the residential home. (Ferras,  ¶0037; a mobile device 102 having memory storing a set of instructions 104 for implementing an application; ¶0070; the various actions that can be performed include causing a notification to be presented in the user interface 122 or provided to another destination and adjusting or recommending adjustments to the scheduling information to moderate water usage.)
Regarding claim 10, Ferras discloses wherein the water usage data is transmitted from the sensor to the first device wirelessly. (Ferras, Fig. 1,  and ¶0039; The water flow measurement devices 118 may also include a wireless communication transmitter for transmitting information to the network device 106 regarding measurements of an amount of water flow.)
Regarding claim 11, Ferras discloses wherein the water meter is within a predetermined range of the first device, to enable wireless communication between the sensor and the first device. (Ferras, Fig. 1,  and ¶0039; The water flow measurement devices 118 may also include a wireless communication transmitter for transmitting information to the network device 106 regarding measurements of an amount of water flow.)
Regarding claim 12, Savelle discloses further comprising: analyzing the water usage to distinguish an amount of the water usage that is outdoor water usage; and analyzing the water usage to distinguish an amount of the water usage that is indoor water usage. (Savelle, ¶0067; the present intelligent water management irrigation controller distinguishes between water that is used for household purposes (and other non-irrigation uses) and irrigation in order to determine how much water is available for future irrigation use. It does so by distinguishing irrigation water usage from non-irrigation water use from cumulative water use information)
Regarding claim 15, Savelle discloses a system of collecting utility meter data (Savelle, Figs. 3-4 and Abstract; system for monitoring the total water usage for a billing site; ¶0009-; The present invention … transmits the meter readings to the intelligent water management irrigation (IWMI) controller…)
for a residential home (Savelle, Abstract; water usage information originating from a property's water meter; ¶0010; monitor…home use systems)
comprising a water meter for a residential home configured to measure water usage for the residential home, (Savelle, Figs. 3-4 and ¶0009-; The present invention … transmits the meter readings ¶0010; monitor…home use systems)
wherein the water meter is controlled by a water utility that provides water to the residential home on behalf of a water utility customer; (Savelle, Figs. 3-4 and ¶0009; Automatic meter reading (AMR) technology … in use in … municipalities for reading water meters located at a property ; ¶0039; 122: Water supply line connection (municipal))
Savelle does not disclose comprising: a first device associated with the residential home; a water utility customer device in communication with the first device. Ferras, however, discloses the limitation (Ferras, Fig. 1 and 5; ¶0037; The network device 106, and the mobile device 102 may be connected to and wirelessly communicate with each other over a local area network (LAN) 116;  ¶0048; the mobile device 102 may not be connected to the LAN 116—for instance, when the user is away from the home )
and processing element in communication with the first device (Ferras, ¶0046; The network device 106 is a processor-based device having memory storing a set of instructions 128 that, as a result of execution by the one or more processors of the network device 106, cause the network device 106 to perform one or more operations described herein. The network device 106 has one or more network adapters and is configured to wirelessly connect the processor-based devices (e.g., mobile device 102, set of moisture sensors 112) together on the LAN 116 and facilitate communications between the processor-based devices.)
configured to: receive from the water utility customer device a water utility customer selected budget for water usage (Ferras, Fig. 5 and ¶0114; The threshold may correspond to the threshold 504 or the cost thresholds 514 discussed with respect to FIG. 5 and elsewhere herein. The water usage threshold may be set by the user or may be set by a user via the interface element 506)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Savelle with the known technique of providing a first device associated with the residential home, as taught by Ferras, in order to provide a system capable of automatically alerting a user of excess water usage without the user having to access a website of a municipal water provider. (Ferras, ¶0148)
for a residential home; (Savelle, ¶0010; monitor…home use systems)
detect via a sensor (Savelle, Figs. 3-4 and ¶0045; 142: AMR device (encoder-register))
 a signal from the water meter indicative of the water usage; generate water usage data based on the signal; (Savelle, Figs. 3-4 and ¶0071; AMR device 142, … its primary function is to electrically encode water usage data and store it for subsequent reading or transmission.)
transmit the water usage data from the sensor to a first device; (Ferras, Fig. 1,  and ¶0039; The water flow measurement devices 118 may also include a wireless communication transmitter for transmitting information to the network device 106 regarding measurements of an amount of water flow.)
transmit the water usage data to the water utility, (Savelle, Figs. 3-4 and ¶0082; wireless AMR device 442 will communicate through a repeater to a central data collector)
and determine water usage relative to the water utility customer selected budget for water usage, (Ferras, Fig 5 and ¶0069; The current use portion 502 may also include a threshold 504 indicating a water usage level that, if the cumulative water usage exceeds, cause one or more actions to be performed by the network device 106, the mobile device 102, and/or the server 108...)
wherein the water usage data indicates that the water usage is for the residential home; (Savelle, Figs. 3-4 and ¶0082; This communication provides the property owner with the means to monitor total water usage for the billing site,)
the first device is configured to transmit the water usage data (Ferras, Figs. 1 and 5; ¶0037; The network device 106, and the mobile device 102 may be connected to and wirelessly communicate with each other over a local area network (LAN) 116.)
relative to a plurality of budget percentage thresholds for the water utility customer selected budget for water usage to the water utility customer device; and the water utility customer device is configured to display the water usage data on a display thereof. (Ferras, Figs 1 and 5 and ¶0068; The user interface screen 500 provides information regarding current and historical water usage. The user interface screen 500 may be accessible via user interaction with a corresponding interface element 124 of the user interface 122 described herein; ¶0069;  The user interface screen 500 includes a current use portion 502 providing information indicating cumulative water usage for a current time period. …. The current use portion 502 may also include a threshold 504; ¶0071; The user interface screen 500 may also include a historical use portion 510 providing information indicating historical water usage over one or more previous time periods relative to a current time period. … The historical user portion 510 may also include cost thresholds 514)
Regarding claim 16, Ferras discloses wherein the processing element is configured to transmit the water usage data from the sensor to the first device. (Ferras Fig. 1 and ¶0046; The network device 106 is a processor-based device having memory storing a set of instructions 128 that, as a result of execution by the one or more processors of the network device 106, cause the network device 106 to perform one or more operations described herein. The network device 106 has one or more network adapters and is configured to wirelessly connect the processor-based devices (e.g., mobile device 102, set of moisture sensors 112) together on the LAN 116 and facilitate communications between the processor-based devices)
Regarding claim 20, Ferras discloses wherein the water meter is within a predetermined range of the first device, to enable wireless communication between the sensor and the first device. (Ferras, Fig. 1,  and ¶0039; The water flow measurement devices 118 may also include a wireless communication transmitter for transmitting information to the network device 106 regarding measurements of an amount of water flow.)
Regarding claim 21, Ferras discloses wherein the water utility customer device and the first device are both in wireless communication with a network and the water usage data is wirelessly transmitted from the first device to the water utility customer device via the network. (Ferras, Fig. 1 and ¶0037; The network device 106, the set of moisture sensors 112, and the mobile device 102 may be connected to and wirelessly communicate with each other over a local area network (LAN) 116.)
Regarding claim 22, Ferras discloses wherein the first device controls a flow control device.(Ferras, Fig. 1 and ¶0046; The network device 106 may also receive communications from the mobile device 102 for controlling devices and send communications to the set of valves 118 and/or the set of sprinklers 120 for controlling application of water in response.)

Claims 3-4, 7 and 13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Savelle in view of Ferras in view of Shamley et al. (US Pub. 2017/0105369 A1)(hereinafter Shamley)
Regarding claim 3, Savelle discloses further comprising: measuring by a second water meter for a second residential home, second water usage for the second residential home, wherein the second water meter is controlled by the water utility that provides water to the second residential home; (Savelle, ¶0088; The present intelligent water management controller, on the other hand, receives water use data via AMR interface 570 which communicates with any or all of AMR irrigation systems 140, 260 and 440.) While Savelle discloses the capability to communicate with any or all of the AMR systems, Savelle does not specifically disclose an embodiment of the intelligent water management controller communicating with a second water meter. Shamley, in the same field of endeavor as Savelle, however discloses the limitation. (Shamley, ¶0012; the multi-function electronic device, when used as a remote device, is capable of coupling with a multitude of fluid metering body registers) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Savelle, with the known technique of measuring by a second water meter for a second residential home, as taught by Shamley, in order to provide for of individual account water consumption monitoring by a utility provider. (Shamley, ¶0013)
detecting, via a second sensor, (Savelle, Figs. 3-4 and ¶0045; 142: AMR device (encoder-register))
a second signal from the second water meter indicative of the second water usage; generating second water usage data based on the second signal; (Savelle, Figs. 3-4 and ¶0071; AMR device 142, sometimes referred to as an encoder-register because its primary function is to electrically encode water usage data and store it for subsequent reading or transmission.)
and transmitting the second water usage data to the water utility, (Savelle, Figs. 3-4 and ¶0082; Typically, wireless AMR device 442 will communicate through a repeater to a central data collector)
wherein the second water usage data of the second water usage data indicates that the second water usage is for the second residential home. (Savelle, Figs. 3-4 and ¶0082; This communication provides the property owner with the means to monitor total water usage for the billing site, 
Regarding claim 4, Shamley discloses further comprising transmitting the second water usage data from the second sensor (Shamley, ¶0007; the multifunction electronic device…utilizes a sensor… to track the meter; ¶0008; the magnetic field sensor transmits signals that correspond to actual turns of the meter magnet to the microcontroller,)
to a second device associated with the second residential home associated with the second residential home. (Ferras, Fig. 1 and 5; ¶0037; The network device 106, and the mobile device 102 may be connected to and wirelessly communicate with each other over a local area network (LAN) 116;  ¶0048; the mobile device 102 may not be connected to the LAN 116—for instance, when the user is away from the home )
Regarding claim 7, Shamley discloses further comprising: receiving by the first device second water usage data from the water meter for a selected period of time; (Ferras, Fig. 1 and ¶0038; the water flow measurement devices 118 may be a device that connects with a water meter provided by a municipal water utility, obtains information therefrom regarding amounts of water flow, and provides the information to the network device 106.)
 determining a first historical water usage data based on the water usage data for a predetermined period of time that is greater than the selected period of time; and determining a likelihood of the water leak at the residential home by comparing the second water usage data to the first historical water usage data. (Savelle,   Fig. 6 and ¶0013; The IWMI controller continually monitors water usage, even in non-irrigation time periods and on non-irrigation days, and `learns` typical water usage patterns for the various water use modes at the property… the IWMI controller can evaluate … water usage in near real-time … and make intelligent assessments of the health of the entire water system…diagnose and predict potential problems…indicate a slight leak and a warning is issued…indicate a leaking toilet…warn of a catastrophic pipe breakage… the IWMI controller monitors the amount/rate that water is drawn for each irrigation zone during a recent time period (a historic period) and that historical amount forms a basis for the controller to detect abnormally high or low water flow conditions in real-time or near real-time; ¶0064; 648: Historical water use database; ¶0129; intelligent water manager 640 or flow manager 630 will compare real-time flow rates to historical flow rates for assessing the health of the household and irrigation watering systems.)
Regarding claim 13, Shamley discloses wherein the outdoor water usage is distinguished based on a known irrigation characteristic of the residential home. (Shamley, ¶0022; The multi-function electronic devices, systems, and methods further utilize at least the following irrigation features a residential consumption profile feature, a residential irrigation profile feature, and a restricted irrigation compliance monitoring feature; ¶0023; identifying the irrigation water usage from a periodic higher flow rate usage is possible… providing a net irrigation water usage value. This net irrigation water usage value is deducted from the total meter usage value in order to separate a “domestic” usage value for billing in relation to the items attributed to both “water and sewer” from the “irrigation water” usage for billing in relation to irrigation water usage only. By implementing this method of operating the presently disclosed multi-function electronic devices, and systems, implementation of a single water meter for measuring both domestic water usage as well as irrigation water usage is possible; 0024; The domestic usage is the total usage through the meter, minus the leak usage, and minus the irrigation usage.)
Regarding claim 14, Shamley discloses further comprising generating a user message including the water usage data presented as gallons per day. (Shamley, ¶0064; displaying daily water consumption data in units of gallons (Gal.) as a function of time, e.g., in units of day intervals (DATE).)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687